Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered December 1, 1987, convicting him of attempted murder in the second degree, burglary in the first degree, and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that during the People’s case, a detective gave improper bolstering testimony (see, People v Cruz, 100 AD2d 882). However, this argument has not been preserved for appellate review (see, CPL 470.05 [2]; People v Armstrong, 122 AD2d 218, 219). In any event, any error in this regard must be considered harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
With respect to certain alleged improprieties in the prosecutor’s summation, no objections were made thereto. Consequently, the defendant’s arguments in this regard are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the defendant was not substantially prejudiced by any of the prosecutor’s comments (see, People v Galloway, 54 NY2d 396, 399; People v Roopchand, 107 AD2d 35, 36, affd 65 NY2d 837).
Finally, we are of the view that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Brown, Kooper and Harwood, JJ., concur.